                                             Case 3:20-cv-04619-MMC Document 29 Filed 10/02/20 Page 1 of 2



                                        1   KARL OLSON (SBN 104760)
                                            AARON R. FIELD (SBN 310648)
                                        2   IRENE LEE (SBN 331485)
                                            CANNATA, O’TOOLE, FICKES & OLSON LLP
                                        3   100 Pine Street, Suite 350
                                            San Francisco, California 94111
                                        4   Telephone:     (415) 409-8900
                                            Facsimile:     (415) 409-8904
                                        5   Email:         kolson@cofolaw.com
                                                           afield@cofolaw.com
                                        6                  ilee@cofolaw.cm

                                        7   Attorneys for Plaintiff,
                                            AMERICAN SMALL BUSINESS LEAGUE
                                        8

                                        9

                                       10
                                                                     UNITED STATES DISTRICT COURT
CANNATA, O’TOOLE, FICKES & OLSON LLP




                                       11
                                                                    NORTHERN DISTRICT OF CALIFORNIA
                                       12
                                                                        SAN FRANCISCO DIVISION
       100 Pine Street, Suite 350
        San Francisco, CA 94111




                                       13

                                       14   AMERICAN SMALL BUSINESS              Case No. 3:20-cv-04619-MMC
                                            LEAGUE,
                                       15                                        [PROPOSED] ORDER DENYING
                                                       Plaintiff,                DEFENDANT UNITED STATES SMALL
                                       16                                        BUSINESS ADMINSTRATION’S MOTION
                                                 vs.                             TO STAY
                                       17
                                            UNITED STATES SMALL BUSINESS         Date:    October 23, 2020
                                       18   ADMINISTRATION,                      Time:    9:00 a.m.
                                                                                 Judge:   Hon. Maxine M. Chesney
                                       19              Defendant.                Dep’t:   Courtroom 7, 19th Floor

                                       20

                                       21

                                       22

                                       23

                                       24

                                       25

                                       26

                                       27

                                       28
                                                   [PROPOSED] ORDER DENYING DEFENDANT UNITED STATES SMALL BUSINESS
                                                       ADMINISTRATION’S MOTION TO STAY; CASE NO. 3:20-CV-04619-MMC
                                              Case 3:20-cv-04619-MMC Document 29 Filed 10/02/20 Page 2 of 2



                                        1          Defendant United States Small Business Administration’s (“Defendant”) motion to stay

                                        2   proceedings came on regularly for hearing in Courtroom 7 of this Court, the Honorable Maxine

                                        3   M. Chesney presiding, on October 23, 2020 at 9:00 a.m.

                                        4          Having considered the Motion, the pleadings filed in support of and in opposition to the

                                        5   Motion, the oral arguments of counsel at the hearing, and GOOD CAUSE APPEARING, it is

                                        6   hereby ORDERED that:

                                        7          1.     Defendant’s motion to stay proceedings is DENIED.

                                        8          2.     Defendant has failed to satisfy its burden of proving its entitlement to a stay.

                                        9          3.     The interests of justice weigh in favor of a prompt release of the records at issue.

                                       10                 These records are time sensitive and necessary to promote government
CANNATA, O’TOOLE, FICKES & OLSON LLP




                                       11                 transparency and the public’s right to know how $650 billion of government

                                       12                 money was spent ahead of the general election scheduled on November 3, 2020.

                                       13          4.     A delay in a decision on Plaintiff American Small Business League’s motion for
       100 Pine Street, Suite 350
        San Francisco, CA 94111




                                       14                 summary judgment would cause hardship to plaintiff and the American public.

                                       15          5.     The harm in further delaying the release of the requested records to the public

                                       16                 outweighs any interest in possibly reducing the risk of conflicting judicial

                                       17                 decisions. The SBA has offered no defense in this case of its position on the

                                       18                 merits.

                                       19          6.     Defendant has not met its burden to show that it would suffer any hardship or

                                       20                 inequity in proceeding with this action.

                                       21   IT IS SO ORDERED.

                                       22

                                       23   DATED: ________________                      __________________________
                                                                                         HON. MAXINE M. CHESNEY
                                       24                                                UNITED STATES DISTRICT JUDGE
                                       25

                                       26

                                       27

                                       28
                                                                                           1
                                            [PROPOSED] ORDER DENYING DEFENDANT UNITED STATES SMALL BUSINESS ADMINISTRATION’S
                                                                MOTION TO STAY; CASE NO. 3:20-CV-04619-MMC
